DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is lack of proper antecedent basis in the Specification for “a customized software link” as claimed.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “a customized link.”  Although the Specification discloses that “the taxpayer 102 receives the invitation to use the system (step 814). The invitation may be an electronic invitation embodied by an email with a link to register for the system in the email. The taxpayer 102 clicks the link in the invitation (step 816) and accepts the connection request from the tax preparer 108 (step 820). “-[0102],” and 29 4828-5844-3864 44257-01100 
“In some embodiments, when the taxpayer 102 clicks on the link in the invitation and sets up an account, the link is associated with the tax preparer 108 and the tax preparer 108 is automatically connected to the taxpayer 102. The connection between the tax preparer 108 and the taxpayer 102 may be reflected in the access table stored in memory 622.” –[0103].  
There is a lack of written description for the limitations of:
“a customized software link;”
 customized software link is customized for and associated with the first tax prepare device”; 
”wherein the customized software link is customized to provide the connection request from the first tax preparer device;” 
“wherein the customized software link automatically connects the first tax preparer device to the taxpayer device;”  and
“wherein customized software link is customized to automatically send an acceptance of the connection request to the first tax preparer device in response to a selection of the customized software link on the taxpayer device”  as claimed.
The remaining claims are rejected due to the dependency to claim 21.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claim 21:  It is unclear how a the customized software link is customized to perform the claimed steps such as “wherein customized software link is customized to 
The remaining claims are rejected due to the dependency to claim 21.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 21 to illustrate, the claim recite(s) determining characteristics of each of the tax return items of the digital tax information …;  automatically providing, a file name to each of the tax return items of the digital tax information…; creating a customized link of an invitation to join; wherein the customized software link is customized for and associated with the first tax prepare; wherein the customized software link is customized to provide the connection request from the first tax preparer; wherein the customized software link automatically connects the first tax preparer to the taxpayer; wherein customized software link is customized to automatically send an acceptance of the connection request to the first tax preparer in response to a selection of the customized software link; automatically connecting the first tax preparer and the taxpayer; associating the taxpayer and tax preparer; obtaining an IP address of taxpayer; verifying the IP address, enabling access to a first tax preparer; automatically detecting a type of tax data; automatically determining that taxpayer has an account at a financial institution; determining that tax data includes activity on accounts; automatically determining that a subset or prior tax return items are closed; removing the item from the list of prior tax return items in response to obtaining tax return item for current year; populating a field of a tax form; generating a completed tax return. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for categorizing digital tax documents and generating a completed tax return from the digital tax information which is a commercial or legal interaction. The mere nominal recitation of a server, a taxpayer device, a GUI, and a tax document collection data unit,  and a first tax preparer device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements:  receiving, digital tax information comprising information about a taxpayer, tax return items, tax data and image data from a tax document; storing the digital tax information and the file name of each tax return item of the digital tax information; receiving, an identification of one or more taxpayer devices associated with the first tax preparer device; transmitting the customized software link; receiving the acceptance of the connection request ; obtaining, an internet protocol (IP) address;  obtaining, a list of prior tax return items from a prior year tax return of the ; grouping, the list of the prior tax return items; 4816-5266-45343Snell No.: 44257.01100 U.S. Serial No. 15/832,625 providing, the list of the prior tax return items for display; providing a reminder to obtain the tax return items for a current year; providing an icon next to each of the prior tax return items in the subset of the prior tax return items and next to the financial institution; receiving, a selection of the icon; removing the item from a list;  transmitting, the completed tax return to the first tax preparer and that a generic server, generic taxpayer and tax preparer devices, and generic GUI perform the steps.  The receiving, storing, transmitting, obtaining, grouping, removing and providing steps amount to mere data gathering and transmission of data,   which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The servers and user devices that perform the steps of determining characteristics of each of the tax return items, automatically providing a file name, creating a customized software link and associating and connecting the customized link, connecting devices, associating devices in an access table in memory, verifying the IP address, enabling access to a first tax preparer device, automatically detecting type of tax data, automatically determining that taxpayer has an account and that tax data includes activity on accounts, automatically determining that a subset of prior tax return items are closed,  populating a field of a tax form, and generating a completed tax return are also recited at a high-level or generality, and merely automate the steps. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the steps of receiving, digital tax information comprising information about a taxpayer, tax return items, tax data and image data from a tax document; storing the digital tax information and the file name of each tax return item of the digital tax information; receiving, an identification of one or more taxpayer devices associated with the first tax preparer device; transmitting the customized software link; receiving the acceptance of the connection request ; obtaining, an internet protocol (IP) address;  obtaining, a list of prior tax return items from a prior year tax return of the taxpayer; grouping, the list of the prior tax return items;4816-5266-45343Snell No.: 44257.01100 U.S. Serial No. 15/832,625 providing, the list of the prior tax return items for display; providing a reminder to obtain the tax return items for a current year; providing an icon next to each of the prior tax return items in the subset of the prior tax return items and next to the financial institution; receiving, a selection of the icon; removing the item from a list; transmitting, the completed tax return,   are anything other than generic computer components.  The Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network, the Electric Power Group, LLC v. Alston S.A. court decision indicating that selecting information based on types of information and availability of information for collection, analysis, and display, the CyberSource v. Retail Decisions, Inc. decision indicating obtaining information about transaction using the Internet to verify transactions, the Versata Dev. Group, Inc. v. SAP Am., Inc. indicating the arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, the Content Extraction and Transmission, LLC v. Wells Fargo Bank indicating that electronically scanning or extracting data from a physical document including,  and the Internet Patent Corp. v. Active Network, Inc. decision indicating that furnishing a plurality of icons on a web page for display to a user of a web browser wherein each of the icons is a hyperlink are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving, transmitting, obtaining, providing, grouping, extracting, removing, and storing limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 21-40 is/are ineligible.

				Response to Arguments

9.	In response to the amendment of claim 21, the Examiner withdraws the 35 U.S.C. § 112(b) rejection directed to insufficient antecedent basis for the term “the connection request.”
Applicants’ arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicants argue that the claim amendments recite a “customized software link” and therefore integrate the abstract idea into a practical application.  As an initial matter, see the 112 (a) rejection above for lack of written description in the Specification for a “customized” software link.  In any event, a user clicking on a link included in an invitation to set up an account with another party using a generic server, generic GUI 
Applicants argue that the claimed features cannot be “practically performed mentally” and the claims are “directed to a specific implementation” and the claimed invention is not recognizing date [SIC] or moving data around but is dynamically communicating with and connecting with taxpayers in a specialized and customized way.  Applicants further argue that the customized software link improves security because the link cannot be used by the wrong taxpayer.  The argument is not convincing because the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Further, as indicated in the rejection above, the additional elements of receiving, transmitting, providing, obtaining, removing  do not add an inventive concept to the abstract idea because they are insignificant extra solution activity, and further define the abstract idea and field of use, or as described above, perform generic computer functions in conjunction with the abstract idea and does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use. It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the 
Applicants argue that the claimed invention offers a “fraud prevention feature” of a customized software link.  The difficulty in this argument is that nowhere in the Specification is there a reference to “fraud prevention.” Nevertheless, Applicants’ arguments are not persuasive because a server transmitting a link to a user is a customary, generic function commonly performed by a computer.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  
On page 10, the PTAB decision of Ex parte Patrick Faith and Ayman Hammad, Appeal 2017-004510, recited by the applicants is noted. As an initial matter, the PTAB decisions are non-precedential and do not carry the weight of a precedential decision. Furthermore, PTAB decisions do not represent office policy, and are fact specific to the case being decided. Nevertheless, the claims here are not directed to generating a verification value in response to a transaction involving a portable consumer device and sends the verification value and a portion of a dynamic data element to a service provider that determines whether the verification value matches any of a plurality of candidate verification values and, if a match is determined, the transaction is authenticated, thus helping to reduce transactional fraud-see (decision claims 9 and 21; see also Spec.¶¶ 12, 20, 24, 56).  The decision found that  the claimed transaction authentication, while abstract itself, improves the underlying technology involved with fraud-prevention, and therefore adds "significantly more" than merely implementing the abstract idea of generating a verification value. 

	
Applicants argue that the claims at issue are similar to claims of Example 35 (Dec. 2016 eligibility examples). Many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claims described in Example 35 of the Guidance.
Regarding Example 35 (2016), claim 1 was found ineligible because it is direct to an abstract idea and does not recite additional elements that amount to significantly more. The combination of the steps (e.g.,the ATM’s provision of the random code, the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, and the ATM’s subsequent sending of a control	signal	to provide or	prevent access to	 the keypad of the ATM and thus allow or	 prevent a transaction based on  the analysis of	  the code data sets) operates in a	non‐conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the	conventional verification process	employed by	an ATM alone. In combination, these steps do	not
represent merely gathering  data	for comparison or security	purposes, but instead set up a sequence of events that address unique problems associated with bank cards and 

Applicants further argue that the claims of the instant application are similar to Data Engine Techs. LLC v. Google LLC (Fed. Cir. 2018) because the claimed invention very specifically focuses on how the user interface operates at a detailed functional level.  The argument is not convincing.  The claims here do provide a technical solution and improvement in computer spreadsheet functionality in particular, specific steps detailing the method of navigating through spreadsheet pages within a three-dimensional spreadsheet environment using notebook tabs.  Claim 12 was directed to more than a generic or abstract idea as it claims a particular manner of navigating three-dimensional spreadsheets, implementing an improvement in electronic functionality.  The claims here do not recite a manner of navigating three-dimensional spreadsheets implementing an improvement in electronic functionality.  The claimed invention is directed to continuously and automatically assembling and storing tax documents through categorizing digital tax documents (Spec. ¶[0002], [0006])  using generic computer components to implement the abstract idea.  The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELDA G MILEF/Primary Examiner, Art Unit 3694